Gray, C. J.
By the law of the Commonwealth for three quarters of a century before the passage of the General Statutes, pilots entitled by statute to fees for services offered and refused might recover those fees by action against the master. St. 1783, *547c. 13. Rev. Sts. c. 32. Smith v. Swift, 8 Met. 329. Martin v. Hilton, 9 Met. 371. Winslow v. Prince, 6 Cush. 368. Hunt v. Carlisle, 1 Gray, 257. Chapter 52 of the General Statutes reenacts the principal provisions of the statutes thereby repealed; and the provision introduced in § 7 of that chapter, giving the pilot a lien on the vessel for his fees, does not, and has never been understood to, take away his right of action against the master therefor. Gen. Sts. c. 52, § 12. St. 1862, c. 176, schedule, els. 3, 4, 5, 10. Chandler v. Doody, 101 Mass. 267. Josselyn v. Gleason, 103 Mass. 237. Perkins v. Buckley, 120 Mass. 3. Wilson v. Gray, 127 Mass. 98. The America, 1 Lowell, 176.
The necessity imposed by statute to take a pilot for the security of life and property brings the case within the exception in the Lord’s day act. Gen. Sts. c. 84, §§ 1, 2.

Exceptions overruled.